Citation Nr: 0606199	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-04 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post wide 
excision of dermatofibrosarcoma to include status post 
partial excision of the right labia majora, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had verified active service from June 1976 to May 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted entitlement to a 10 percent evaluation 
for status post wide excision of dermatofibrosarcoma to 
include status post partial excision of the right labia 
majora, effective June 19, 2000.  Although that increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has indicated her intent to continue to pursue an 
increased rating for this disability.  In connection with her 
appeal the veteran testified at the RO before the undersigned 
in December 2002; a transcript of that hearing is associated 
with the claims file.  The Board remanded this case to the RO 
in July 2003 so that additional development of the evidence 
could be conducted.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The veteran was essentially afforded VCAA 
notice in a May 2005 supplemental statement of the case 
(SSOC).  The SSOC informed her, at page three, to "provide 
any evidence in [her] possession that pertains to the 
claim."  To this, she supplied VA with a multiple page 
letter, together with various medical treatise evidence in 
July 2005.  Her representative, in a September 2005 
Appellant's Brief, waived initial RO consideration of this 
evidence.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  All pertinent notice requirements of the VCAA and 
implementing regulations appear to be met.

As indicated in the Introduction, this claim was remanded to 
the RO in July 2003.  The Board specifically finds that some 
of the requested development has not been sufficiently 
completed.  Accordingly, remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Pursuant to the Board's July 2003 remand, the veteran was to 
be afforded a VA examination in order to "determine the 
existence of a dermatofibrosarcoma protuberans and to 
identify the nature and severity of any residuals of 
treatment for such."  See page 6 of remand.  The examiner 
was requested to respond to four medically-based queries.  

Review of an April 2005 VA examination report shows that 
certain sought after medical findings were not sufficiently 
supplied.  The examiner was specifically requested to respond 
to the following:

c)  Based on review of medical evidence 
relevant to the 2000 reoccurrence and 
treatment therefor, identify whether the 
prescribed radiation therapy involved 
more than the skin.

d)  Identify the size and location of any 
scarring residual to treatment of 
recurrent dermatofibrosarcoma.  State 
whether there is any associated tissue 
loss or tissue involvement or whether 
there is any resulting motion limitation.


As to c) above, review of the April 2005 VA examination 
report shows that while the examiner commented that the 
veteran underwent 31 radiation treatments in conjunction with 
the 2000 recurrence, she did not identify whether the 
prescribed radiation therapy "involved more than the skin."  

Concerning d) above, the examiner in April 2005 identified 
the size and location of the 2000 scarring residuals.  
However, she is not shown to have stated whether there was 
"any associated tissue loss or tissue involvement" or 
whether there was any "resulting motion limitation."  

The Board is of the opinion that in order to fairly address 
the merits of this claim, further development to ascertain 
the answers to the above-discussed queries is necessary.  

The Board also observes that the July 2003 remand also sought 
to ensure that relevant records of treatment and evaluation 
of the veteran's dermatofibrosarcoma from Martin Army 
Hospital for the period of May 2000 to the present be 
obtained.  While this was accomplished pursuant to the 
remand, the veteran, in April 2004 (see VA Form 21-4142), 
informed VA that she had been treated at this facility from 
May 2000 to the "[p]resent."  Review of the claim files 
show that the most recent treatment record on file from this 
facility is dated in December 2003.  It is not shown that VA 
attempted to obtain additional records from this facility 
following its receipt of the VA Form 21-4142 in April 2004.  
In a disability compensation claim, VA is required to obtain 
the veteran's service medical records or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c)(1).  Whenever VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records must continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).  Hence, 
contemporaneous records, dated since December 2003, from the 
Martin Army Hospital should be obtained.  The veteran also 
informed VA in April 2004 that she was treated on March 28, 
2001, at a VA medical facility in Tuskegee, Alabama for 
genitourinary-related reasons.  See VA Form 21-4142.  She 
also claimed to have been treated at this same facility in 
May 2003 by a different medical provider.  Review of the 
extensive evidentiary record shows that while the May 2003 VA 
treatment record is on file, the one dated on March 28, 2001, 
is not.  This record should also be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should obtain all outstanding 
medical records from the Martin Army 
Hospital, Fort Benning, Columbus, Georgia 
from January 2004 to the present.  Also, 
an attempt to obtain a medical record 
dated on March 28, 2001, from the Central 
Alabama Veterans Health Care System, East 
Campus, 2400 Hospital Road, in Tuskegee, 
Alabama should also be undertaken.  All 
records and/or responses received should 
be associated with the claim files.

2.  After the above has been 
accomplished, the VA physician who 
examined the veteran in April 2005 should 
be asked to specifically respond to the 
following questions (previously posed as 
part of the Board's July 2003 remand):  

a)  Based on review of medical evidence 
relevant to the 2000 reoccurrence and 
treatment therefor, identify whether the 
prescribed radiation therapy involved 
more than the skin.

b)  Identify the size and location of any 
scarring residual to treatment of 
recurrent dermatofibrosarcoma.  State 
whether there is any associated tissue 
loss or tissue involvement or whether 
there is any resulting motion limitation.


The physician's response should include 
the rationale for any and all opinions 
expressed.

3.  In the event that the VA physician 
who examined the veteran in April 2005 is 
unavailable, the RO should schedule the 
veteran for a VA examination to be 
conducted by a similarly credentialed VA 
physician to determine the existence of a 
dermatofibrosarcoma protuberans and to 
identify the nature and severity of any 
residuals of treatment for such.  
Following review of the complete record 
(to include all medical records, i.e., 
service medical records, private and VA 
treatment records, and VA examination 
reports, including the report of the 
April 2005 VA examination), and 
examination of the veteran, the examiner 
should specifically respond to the 
following:  

a)  Confirm or refute whether there is 
reoccurrence of dermatofibrosarcoma at 
this time.

b)  Based on review of medical evidence 
relevant to the 2000 reoccurrence and 
treatment therefor, identify whether the 
dermatofibrosarcoma protuberans affected 
the vascular system, or the muscle, fat 
or fibrous connective tissue, or whether 
such affected only the skin.

c)  Based on review of medical evidence 
relevant to the 2000 reoccurrence and 
treatment therefor, identify whether the 
prescribed radiation therapy involved 
more than the skin.


d)  Identify the size and location of any 
scarring residual to treatment of 
recurrent dermatofibrosarcoma. State 
whether there is any associated tissue 
loss or tissue involvement or whether 
there is any resulting motion limitation.

4.  The RO should ensure that all of the 
medical opinions elicited above respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall, supra.  

5.  After all indicated actions have been 
completed, to the extent possible, the RO 
should again review the record and re-
adjudicate the issue on appeal.  The RO 
should include consideration of the 
applicability of provisions of 38 C.F.R. 
§ 4.73, Diagnostic Code 5329, and both 
the old and new criteria for evaluating 
diseases and scarring of the skin.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and her representative should 
be furnished a SSOC.  That SSOC should 
include a recitation of all potentially 
applicable laws and regulations, a 
recitation of the evidence considered in 
re-adjudicating the claim, and the 
reasons and bases for the determinations.  
The veteran and her representative should 
be given the appropriate period of time 
to respond to the SSOC.


The purpose of this remand is to satisfy due process 
considerations (as espoused by the Court in Stegall, supra).  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


